FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 18, 2022

                    No. 04-22-00022-CR, 04-22-00023-CR, 04-22-00024-CR

                                     Nathanael Lee SCHOEN,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                          Trial Court No. A19182, A19183, A19184
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                          ORDER
     Appellee’s attorney has filed a motion seeking access to “State’s Exhibit 34,” which appears
in a portion of the record that is sealed. The motion is GRANTED. The clerk of the court is
instructed to provide a copy of State’s Exhibit 34 to appellant’s attorney and appellee’s attorney
on a USB flash drive. All parties and their attorneys are ORDERED not to share the contents of
the sealed record with any person except to the extent necessary to prepare their respective
briefs.

     In the event appellee references the sealed record in its brief or appellant references it in his
reply brief, if any, they are ORDERED to (1) file their respective briefs in paper form only, (2)
with a cover letter informing the clerk of this court that the brief references the sealed record. See
TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court